DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 2-15, 17-29, 31-44 are objected to because of the following informalities:  
Claims 2-15, 42, line 1, “A magnetic actuator” changes to “The magnetic actuator”.
Claims 17-29, 43, line 1, “A software program product” changes to “The software program product”.
Claims 31-41, 44, line 1, “A method” changes to “The method”.
Claims 8, 39-41, deletes “()”.
Claim 38, lines 1-2, “connecting the magnetic actuator electronics” changes to “connecting an electronics”.
   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2, 17, 36, 37, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 3, and claim 17, line 4, the word "optionally" is not clear. It is unclear whether the feature "at least 5 times less than the coercivity of the hard magnet" includes or not.
Claims 36, 37, recites a method comprises a first axle, a second axle, a user interface, position sensor, notch”. The method can not comprise hardware components.
Claim 44, the phrase “A method for controlling flow of fluid using a flow control valve” is unclear. Claim 44 depends on a method claim 30 which recites a method for controlling a magnetic actuator”. Further, claim 44 comprises hardware components, it does not include any method steps.
For purpose of examination, examiner assumes that claims 36, 37, 44 depends on claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 7, 10-13, 16-26, 36, 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,641,008 and Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 20-23 of U.S. Patent No. 10, 890, 014. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method and a magnetic actuator comprising at least two magnets characterized in that, one magnet is a semi-hard magnet and other magnet is a hard magnet and the hard magnet is configured to induce mechanical movement by the magnetic actuator.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1, 6, 30, 35 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang et al (USPN 2019/0103751).
Regarding claim 1, 30, Wang discloses a method and an magnetic actuator ( 800, figure 8) comprising at least two magnets (616, 808), characterized in that, one magnet is a semi-hard magnet (such as the magnet 808 is made of Alnico material) and other magnet is a hard magnet (the magnet 616 is made of neodymium material) and the hard magnet is configured to induce mechanical movement by the magnetic actuator (800)(e.g. see par. 0034, 0044 and par. 0056).
Regarding claims 6, 35, Wang discloses the magnetic actuator is a self-powered actuator powered by any of the following: Near Field Communication (NFC), solar panel, user's muscle power, power supply and/or battery (112, see figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-5, 8, 11, 15, 30-34, 37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gano (USPN 2014/0060803) in view of Khoshkava et al (USPN 2018/0096570).
Regarding claims 1, 2, 30, 31, Gano discloses a method and a magnetic actuator (figure 8d) comprising at least two magnets (866, 821), characterized in that, one magnet is a magnet (866) and other magnet is a hard magnet (the magnet 821 is made of SmCo material) (see par. 0038) and the hard magnet (821) is configured to induce mechanical movement by the magnetic actuator (e.g. see par. 0055).
Gano does not explicitly disclose one magnet is a semi-hard magnet as claimed.
Khoshkava discloses a magnet actuator (see figure 2) comprises at least two magnets (112A, 112B), one of the at least two magnets is a semi-hard magnet (such as Alnico) and the other is a hard magnet (Neodymium, see par 0040), wherein the semi hard magnet (112A) is inside the magnetization coil (115), and has a coercivity less than the coercivity of the hard magnet (see par. 0040), optionally at least 5 times less than the coercivity of the hard magnet (112B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified one of the magnet of Gano to incorporate a semi-hard magnet as disclosed by Khoshkava in order to easily magnetize so that holding it in a latched position even more securely.
Regarding claims 3, 32, Gano discloses the magnet (866) and the hard magnet (821) are configured adjacent to each other (see figure 8d), and a change in magnetization polarization of the magnet (866) is configured to induce mechanical movement in the hard magnet (821) to move the hard magnet between an open position or a close position (e.g. see par. 0055).
Gano does not explicitly disclose one magnet is a semi-hard magnet as
claimed.
Khoshkava discloses a magnet actuator (see figure 2) comprises at least two magnets (112A, 112B), one of the at least two magnets is a semi-hard magnet (such as Alnico) and the other is a hard magnet (Neodymium, see par 0040).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified one of the magnet of Gano to incorporate a semi-hard magnet as disclosed by Khoshkava in order to easily magnetize so that holding it in a latched position even more securely.
Regarding claims 4, 33, Gano discloses rest state of the magnetic actuator is closed (e.g. in a locked state), and the magnetic actuator is configured to return to the close position (the magnetic actuator in a closed potion at 823, 824, see figure 8d).
Regarding claims 5, 34, Gano discloses rest state of the magnetic actuator is closed (e.g. in an unlocked state), and the magnetic actuator is configured to return to an open position (the magnetic actuator in a closed potion at 821, 822, see figure 8d).
Regarding claims 8, 37, Gano discloses the magnetic actuator comprises a
position sensor (e.g. a magnetic detector), configured to position a notch of the
second axle in place for the hard magnet (824) to enter the notch (see figure 8d, and par. 0081).
Regarding claims 11, 40, Gano discloses in an open position (e.g. unlocked position), the hard magnet (821) is protruded into a notch of a second axle (810) (see figure 8d).
Regarding claim 15, Gano discloses the magnetic actuator (figure 8d) is powered by mechanical movement of a lever or a knob, or powered by electronic digital key insertion (e.g. see par. 0034).
5. 	Claims 1, 9, 30, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (USPN 2010/0180649) in view of Wang et al (USPN 2019/0103751).
Regarding claim 1, Harvey discloses a method and magnetic actuator (30, figure 2) comprising at least two magnets (e.g. 40, 42).
Harvey does not explicitly disclose the magnets as claimed.
Wang discloses a magnetic actuator ( 800, figure 8) comprising at least two magnets (616, 808), characterized in that, one magnet is a semi-hard magnet (such as the magnet 808 is made of Alnico material) and other magnet is a hard magnet (the magnet 616 is made of neodymium material) and the hard magnet is configured to induce mechanical movement by the magnetic actuator (800)(e.g. see par. 0034, 0044 and par. 0056).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the magnet of Harvey to incorporate a semi-hard magnet and a hard magnet as disclosed by Wang to easily magnetize so that holding it in a latched position even more securely.
Regarding claims 9, 38, Harvey discloses the magnetic actuator electronics (e.g. 50) is connected to an identification device (18) via a communication bus (64), and the identification device is configured to identify a user by any of the following: electronic key, electronic tag, fingerprint, magnetic stripe, NFC phone, and a 3D camera and/or scanner configured to authenticate the user by scanning or capturing the user's face (see par. 0008).
7. 	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (USPN 2019/0103751) in view of Gano (USPN 2014/0060803).
Regarding claim 14, Wang does teach the hard magnet (the magnet 616 is made of neodymium material) (e.g. see par. 0034, 0044), but does not disclose the hard magnet as claimed.
Gano discloses a magnetic actuator (see figure 8d) comprises a hard
magnet is SmCo (see par. 0038).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified one of the hard magnet of Wang to incorporate a SmCo as disclosed by Gano in order to increase a magnetic strength.
Allowable Subject Matter
Claim 27-29, 39, 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836